DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/08/2021 have been entered.  Claims 1-36 and 38-48 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 15, 19-23 and 25-26 have been withdrawn from consideration.  Claim 36 has been canceled.
Information Disclosure Statement
The information disclosure statements filed on 02/08/2021 and 04/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 objected to because of the following informalities:  
Claim 1 recites “extends beyond the tip and into the body lumen, and wherein the shaft emits the ultrasound” and the Examiner suggest amending the aforementioned recitation to “extends beyond the tip and configured to extend into the body lumen, and wherein the shaft is configured to emit the ultrasound”
Claim 4 recites “wherein the shaft emits the ultrasound wave” and the Examiner suggest amending the aforementioned recitation to “wherein the shaft is configured to emit the ultrasound wave…”
Claim 5 recites “the shaft extends beyond the tip and into the body lumen” and the Examiner suggests amending the aforementioned recitation to “the shaft is configured to extend beyond the tip and into the body lumen”
Claim 5 recites “wherein the shaft emits the ultrasound wave” and the Examiner suggest amending the aforementioned recitation to “wherein the shaft is 
Claim 6 recites “elegated body” and the Examiner suggest amending the aforementioned recitation to “elongated body.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 11-15, 17-27, 29-36 and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is lack of antecedent basis for “the tissue” in the second to last line of the claims.
Regarding claim 2, the limitation “the tip comprising …a shaft …the shaft that extends beyond the tip” is indefinite because it is not clear how the tip can comprise the shaft yet the shaft extends beyond the tip.  For examination purposes the aforementioned recitation has been interpreted as the shaft extends beyond the tip and the tip does not comprise the shaft.
Regarding claim 5, the recitation “wherein the shaft emits the ultrasound wave via the plane” is indefinite because it is not clear how the plane is what emits the way based on the specification it’s the shaft alone that emits the wave.
Claims 3, 11-15, 17-27 and 29-43 are rejected as they depend from, and therefore 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No. 2011/0282268) in view of Law et al. (Pub. No. 2012/0219347).
Regarding claim 2, Baker et al. teaches a tip (14, Fig. 1) for a device (10, Fig. 1) for administering a substance contained in a fluid (pulsed liquids and/or aerosols, see [0047]), the tip (14) to be at least partially inserted in a rectum of a subject (see [0020], [0025] and [0029] where the device is insertable into the gastrointestinal tract and it is known in the art that the rectum is a part of the gastrointestinal system, also see attachment detailing the gastrointestinal system), the tip (14) comprising: a concave region (concave region, Fig. 1 below) for creating a seal against an orifice of the rectum during use (see [0049] where the shape of 14 permits 14 to create a seal against the body cavity in which 14 is inserted); and a delivery region (delivery region, Fig. 1 below) including a first opening (16, Fig. 2B) to pass the fluid (see [0047] where 16 is a discharge port; hence, 16 passes a substance) into at least the rectum, wherein a diameter of the delivery region (diameter of delivery rejection indicated in Fig. 1 below) is greater than a diameter of the concave region (diameter of concave region indicated in Fig. 1 below; the diameter of the delivery region indicated in Fig. 1 below is greater than the diameter of the very top of the concave region indicated in Fig. 1 below).
Baker et al. teaches that the handle (12) of the device (10, Fig. 1) may include a disposable cartridge for storing a substance (see [0023]) but does not specifically teach that the embodiment of Figs.1-2B include a first opening to pass the fluid from an internal chamber of the device into at least the rectum, the delivery region further 2U.S. Application No. 15/727,015Attorney Docket No. MIT-17807US01 including a second opening that permits a transducer coupled to a proximal end of a shaft to emit an ultrasound wave into the body lumen from a distal end of the shaft that extends beyond the tip and into the body lumen, into at least the rectum, thereby administering the substance to tissue in at least the rectum.  However, in the embodiment of Fig. 6 Baker et al. teaches a delivery region (44,45,46, Fig. 6) including a first opening (45, Fig. 6) to pass a fluid into the rectum (see [0083]), the delivery region further including a second opening (opening where 46 is positioned, see Fig. 6) that permits a transducer (ultrasound transducer, [0086]) coupled to a proximal end of a shaft (46, see [0086]) to emit an ultrasound wave into the body lumen from a distal end of the shaft (distal end of 46) that extends beyond the tip (distal portion of 40 directly connected to the proximal end of 44, see Fig. 6) and into the body lumen, into at least the rectum, thereby administering the substance to tissue in at least the rectum (see [0020], [0025] and [0029] where the device is insertable into the gastrointestinal tract and it is known in the art that the rectum is a part of the gastrointestinal system, also see attachment detailing the gastrointestinal system and see [0084]-[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figs. 1-2B of Baker et al. by modifying the device to include the ultrasound transducers, energy delivery member, discharge and aspiration ports to the device for delivering acoustic energy to treat the target body cavity (see [0018]-[0019], [0073] and [0087]) and for aerosol generation and pulsation of the liquid/aerosol to be delivered (see [0057]-[0063]).  Further, Baker et al. teaches that the disclosed devices may be embodiment in different forms ([0114]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Baker et al. teaches that disposable cartridge is attachable and detachable from the handle but does not specifically teach that the disposable cartridge is held within an internal chamber of the handle.  However, Law et al. teaches a device (1, Fig. 1) having a handle (2, see Fig. 1 and [0043]) having an internal chamber (internal space of 2 where 5 is located) for holding a cartridge (5, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Baker et al. by forming the handle to have an internal chamber for holding the disposable cartridge just as the handle taught by Law et al. (see [0006]).  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.
With the handle having an internal space for holding the disposable cartridge, the liquid within the disposable cartridge is passed from the internal space to and out of the opening 16.
Regarding claim 4, Baker et al. teaches a cartridge (see [0023] where the device 10 may use a disposable cartridge) for a device (10) for administering a substance contained in a fluid (liquid in cartridge, see [0023]), the device (10) including an elongated body (body of 12, see Fig. 1) with a proximal end (proximal end, Fig. 1 above under claim 2) and a distal end (distal end, Fig. 1 above under claim 2), the distal end (distal end, Fig. 1 above under claim 2) connected with a tip (14, Fig. 1 the distal end as indicated in Fig. 1 above under claim 2 is connected to 14), the tip (14) to be at least partially inserted into an orifice of a body lumen of a subject (see Figs. 1 and 2A illustrating 14 inserted within a body lumen), the tip (14) including a concave region (concave region, Fig. 1 above under claim 2) for creating a seal against the orifice during use (see [0049] where the shape of 14 permits 14 to create a seal against the body cavity in which 14 is inserted), the tip (14) further including a delivery region (delivery region, Fig. 1 above under claim 2) having a diameter (diameter of delivery region indicated in Fig. 1 above under claim 2) that is greater than a diameter of the concave region (diameter of concave region, the diameter of the delivery region indicated in Fig. 2 above is greater than the diameter of the very top of the concave region indicated in Fig. 1 above) and including an opening (16, Fig. 1) to pass the fluid (see [0047] where 16 is a discharge port; hence, 16 passes a substance), the cartridge comprising a housing (wall of the disposable cartridge, it is the Examiner’s position that it is known in the art that a cartridge has an outer surface, also see Law et al. illustrating cartridge 5 having a housing formed by the wall of 5) defining a reservoir (internal space of the cartridge, it is the Examiner’s position that it is known in the art that the internal space of a cartridge holds the fluid to be delivered; hence, the internal space of the cartridge is a reservoir) comprising the fluid (see [0023]).  
Baker et al. teaches that the cartridge is attachable and detachable to the handle portion but does not teach the elongated body defining an internal chamber extending between the proximal end and the distal end to direct the fluid to the distal end, a transducer disposed in the elongated body to generate an ultrasound wave and a shaft coupled to the transducer to emit the ultrasound wave into the body lumen, wherein a proximal end of the shaft is coupled to the transducer within the elongated body and a distal end of the shaft extends beyond the tip and into the body lumen, and wherein the shaft emits the ultrasound wave into the fluid in the body lumen via the distal end of the shaft.  However, in the embodiment of Fig. 6 Baker et al. teaches a transducer (ultrasound transducer, [0086]) disposed in an elongated body to generate an ultrasound wave (see Fig. 6 and [0086], the transducer is connected to the proximal end of 46; hence the transducer is disposed in an elongated body) and a shaft (46, Fig. 6) coupled to the transducer to emit the ultrasound wave into the body lumen ([0086]), wherein a proximal end of the shaft (46) is coupled to the transducer (ultrasound transducer]) within the elongated body ([0086]) and a distal end of the shaft (distal end of 46, Fig. 6) extends beyond the tip (distal portion of 40 directly connected to the proximal end of 44, see Fig. 6) and into the body lumen (see [0084]-[0085]), and wherein the shaft (46) emits the ultrasound wave into the fluid in the body lumen via the distal end of the shaft (see [0084]-[0086]).  
(see [0018]-[0019], [0073] and [0087]) and for aerosol generation and pulsation of the liquid/aerosol to be delivered (see [0057]-[0063]).  Further, Baker et al. teaches that the disclosed devices may be embodiment in different forms ([0114]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Baker et al. teaches that the cartridge is attachable and detachable to the handle portion but does not teach the elongated body defining an internal chamber extending between the proximal end and the distal end to direct the fluid to the distal end.  However, Law et al. teaches a device (1, Fig. 1) having a handle (2, see Fig. 1 and [0043]) having an internal chamber (internal space of 2 where 5 is located) and a cartridge (5, Fig. 1) insertable within the internal chamber (internal space of 2 where 5 is located, see Fig 1) to establish a fluid communication with the device (1, see [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Baker et al. by forming the handle to have an internal chamber for holding the attachable and detachable cartridge just as the handle taught by Law et al. because Law et al. teaches that it is known is known in the art to form a handle to have an internal chamber for housing a reservoir for efficiency in using the device (see [0006]).  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.
(see [0073]-[0086] where the transducer can deliver acoustic energies having different frequencies wherein some of the frequencies are higher that others; therefore, it is the Examiner’s position that the ultrasound transducer is configured to increase radial emissions of the ultrasound wave).
With the handle having an internal space for holding the disposable cartridge, the liquid within the disposable cartridge is directed from the internal space to and out of the opening 16.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No. 2011/0282268) in view of Law et al. (Pub. No. 2012/0219347) in view of Beauvais et al. (Pub. No. 2014/0364799).
Regarding claim 6, Baker et al. teaches a method for assembling a device for administering a substance contained in a fluid ([0002]), the device including an elongated body (body of 12) having a proximal end (proximal end, Fig. 1 above under claim 1) and a distal end (distal end, Fig. 1 above under claim 1), the method comprising: a tip (14) connected to the distal end , see Fig. 1 above illustrating the distal end of 12 connected to 14), the tip (14) to be at least partially inserted into an orifice of a body lumen of a subject (see [0020], [0025] and [0029] where the device is insertable into a cavity of a patient), the tip (14) comprising: a concave region (concave region, Fig. 1 above under claim 1) for creating a seal against the orifice during use (see [0049] where the shape of 14 permits 14 to create a seal against the body cavity in which 14 is inserted); a delivery region (delivery region, Fig. 1 above under claim 1) including a first opening (16, Fig. 1) to pass the fluid (see [0047] where 16 is a discharge port; hence, 16 passes a substance), wherein a diameter of the delivery region (diameter of delivery region, Fig. 1 above under claim 1) is greater than a diameter of the concave region (diameter of concave region, Fig. 1 above under claim 1); a cartridge (disposable cartridge, [0023]) including a housing (wall forming the disposable cartridge; it is the Examiner’s position that it is known in the art that a cartridge has a wall) defining a reservoir (internal space of the cartridge, it is the Examiner’s position that it is known in the art that the internal space of a cartridge holds the fluid to be delivered; hence, the internal space of the cartridge is a reservoir) comprising the substance to establish fluid communication with the device (10, see [0023]).  
In the embodiment of Figs. 1-2B Baker et al. teaches that handle (12) of the device (10, Fig. 1) may include a disposable cartridge for storing a substance (see [0023]) but does not teach the elongated body defining an internal chamber extending between the proximal end and the distal end to direct the fluid to the distal end, connecting the tip to the distal end of the elongated body; the substance passing from the internal chamber into the body lumen; and a transducer to emit an ultrasound wave from the tip into the body lumen; and inserting a cartridge in the internal chamber and a second opening to permit a distal end of a shaft to pass therethrough, a proximal end of the shaft coupled to a transducer disposed in the elongated body, such that the distal end of the shaft extends beyond the tip and into the body lumen during use, wherein the transducer is for generating an ultrasound wave and the shaft is for emitting the ultrasound wave into the body lumen via its distal end.
However, in the embodiment of Fig. 6 Baker et al. teaches a delivery region (44,45,46, Fig. 6) including a first opening (45, Fig. 6) to pass a fluid into the rectum (see [0083]), the delivery region further including a second opening (opening where 46 is positioned, see Fig. 6) that permits a transducer (ultrasound transducer, [0086]) coupled to a proximal end of a shaft (46, see [0086]) to emit an ultrasound wave into the body lumen from a distal end of the shaft (distal end of 46) that extends beyond the tip (distal portion of 40 directly connected to the proximal end of 44, see Fig. 6) and into the body lumen, into at least the rectum, thereby administering the substance to tissue in at least the rectum (see [0020], [0025] and [0029] where the device is insertable into the gastrointestinal tract and it is known in the art that the rectum is a part of the gastrointestinal system, also see attachment detailing the gastrointestinal system and see [0084]-[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Figs. 1-2B of Baker et al. by modifying the device to include the ultrasound transducers, energy delivery member, discharge and aspiration ports to the device for delivering acoustic energy to treat the target body cavity (see [0018]-[0019], [0073] and [0087]) and for aerosol generation and pulsation of the liquid/aerosol to be delivered (see [0057]-[0063]).  Further, Baker et al. teaches that the disclosed devices may be embodiment in different forms ([0114]) and it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
	Baker et al. teaches that the disposable cartridge is attachable and detachable from the handle but does not specifically teach that the elongated body defining an internal chamber extending between the proximal end and the distal end to direct the substance to the distal end, the substance passing from the internal chamber into the body lumen; inserting a cartridge in the internal chamber and connecting the tip to the distal end.  However, Law et al. teaches a device (1, Fig. 1) having a handle (2, see Fig. 1 and [0043]) having an internal chamber (internal space of 2 where 5 is located) located between a proximal end (end of 2 opposite 6, see Fig. 2) and a (end of 2 at 6, see Fig. 2) a substance passing from the internal chamber (internal space of 2, see [0048] the substance passed from the internal space of 2 as a result of 5 being within the internal space of 2) and inserting the cartridge (5, Fig. 1, see [0043] and [0048]) into the internal chamber (internal space of 2 where 5 is located see [0043] and [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Baker et al. by forming the handle to have an internal chamber for holding the disposable cartridge just as the handle taught by Law et al. because Law et al. teaches that it is known is known in the art to form a handle to have an internal chamber for housing a reservoir for efficiency in using the device (see [0006]).  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.
With the handle having an internal space for holding the disposable cartridge, the liquid within the disposable cartridge is directed from the internal space to and out of the opening 16.
Baker et al. in view of Law et al. does not teach connecting the tip to the distal end; however, Beauvais et al. teaches a method of assembling a medical device ([0035]) wherein a tip (111, Fig. 4a) coupled to a distal end (415, Fig. 4a) of a handle (103/117, Figs. 1b, 1d, and 4a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Baker et al. in view of Law et al. by adding the step of assembling the device as taught by Beauvais et al. for allowing parts or all of the device to be cleaned and/or sterilized in order to be reusable (see [0043]).
Allowable Subject Matter
Claims 7, 9-10, 16, 28 and 44-48 are allowed over the prior art of record.
s 1 and 5 and all claims depending from claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record is the closest prior art and does not teach” a shaft coupled to the transducer to emit the ultrasound wave into the body lumen, wherein a proximal end of the shaft is coupled to the transducer within the elongated body and a distal end of the shaft extends beyond the tip and into the body lumen, and wherein the shaft emits the ultrasound wave into the fluid in the body lumen away from the distal end of the elongated body to form cavitation bubbles in the fluid that implode to create microjets that impinge upon the tissue to administer the substance to tissue in the body lumen” and it would not have been obvious to one of ordinary skill in the art to modify Baker et al. to include the aforementioned features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783